Citation Nr: 1700914	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left-sided pain, claimed as neuropathy, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to service-connected disabilities.

2.  Entitlement to service connection for a skin disorder, claimed as rashes of the back, chest, neck and groin, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to service-connected disabilities.

3.  Entitlement to service connection for post herpetic neuralgia, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to service-connected disabilities.

4.  Entitlement to service connection for shingles, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to service-connected disabilities.

5.  Entitlement to service connection for a cyst disorder, claimed as cysts of the testicles, shoulder, legs, and arms, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to service-connected disabilities.

6.  Entitlement to service connection for a respiratory disorder, to include asthma, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to service-connected disabilities.

7.  Entitlement to service connection for photosensitivity, to include sensitivity to light, heat, cold and all chemicals like everyday products, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to service-connected disabilities.

8.  Entitlement to service connection for excessive night sweats, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to service-connected disabilities.

9.  Entitlement to service connection for a kidney disorder, claimed as left kidney stones, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and/or as secondary to service-connected disabilities.

10.  Entitlement to service connection for family health issues and multiple birth defects.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney at Law



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1987 to June 1991, to include service in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the disorders included on the first and second pages of this decision, as well as chronic fatigue syndrome (to include muscle and joint pain) and diverticulitis.  Thereafter, the Veteran appealed with respect to such denials.

During the course of the appeal, in a December 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for chronic fatigue syndrome (to include muscle and joint pain) and diverticulitis.  As such is a full grant of the benefits sought on appeal with respect to such claims, and the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for neuropathy, left side, and entitlement to service connection for neuropathy, left side, claimed as Gulf War Syndrome, have been combined and recharacterized as entitlement to service connection for neuropathy, left side, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

In a December 2014 Report of Contact, it was noted that, per a congressional liaison, the Veteran's representative requested a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in a December 2014, the Veteran and his attorney were advised that a DRO hearing had been scheduled for January 2015.  However, prior to such date, the Veteran's attorney requested that such be postponed in light of consideration of his claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Thereafter, as such was favorably resolved in a January 2015 rating decision, the DRO hearing was not rescheduled and neither the Veteran nor his attorney have renewed a request for such a hearing in connection with the service connection claims on appeal.

In October 2016, the Veteran's attorney submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

Also in October 2016, the Veteran's attorney argued that the Board had jurisdiction over the issues of entitlement to an effective date for the award of a TDIU prior to June 13, 2012, and entitlement to special monthly compensation (SMC).  However, such is in error.  By way of background, in a January 2015 rating decision, the AOJ granted a TDIU, effective June 13, 2012, the last day the Veteran was employed.  Neither the Veteran, nor his attorney, entered a timely notice of disagreement as to the propriety of the assigned effective date or the failure to award SMC based on such award.  Furthermore, such matters are not raised in connection with the current service connection claims perfected for the Board's consideration.  Therefore, the Board does not have jurisdiction over such issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)). 

Finally, the Board notes that additional records, to include VA examinations and treatment records, have been added to the Veteran's electronic file since his service connection claims were last adjudicated in the March 2013 statement of the case.  While he has not waived AOJ consideration of such evidence, the Board finds no prejudice in adjudicating his claim of entitlement to service connection for family health issues and multiple birth defects as such is denied herein as a matter of law.  With regard to the remaining service connection claims, the AOJ will have an opportunity to review the newly received evidence such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board herein adjudicates the issue of entitlement to service connection for family health issues and multiple birth defects.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

Family health issues and multiple birth defects are not disabilities for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for family health issues and multiple birth defects have not been met.  38 U.S.C.A. §§ 1110, 1131, 1805, 1815 (West 2014); 38 C.F.R. §§ 3.303, 3.814 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in the instant case, the law, and not the facts, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  In sum, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).

II.  Analysis

The Veteran seeks service connection for family health issues and multiple birth defects.  In this regard, following service in Southwest Asia, he fathered two children: one still-born and the other with heart and esophageal defects.  See, e.g., VA treatment record (October 7, 2008).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the instant case, the Board finds that service connection for family health issues and multiple birth defects must be denied as such are not disabilities for VA compensation purposes.  Furthermore, birth defects in offspring and stillbirths do not meet the criteria for loss of use of a creative organ under 38 C.F.R. § 3.350 (a)(1). The closest analogue to the Veteran's claim is the statute and regulation authorizing the award of VA benefits to the offspring of Vietnam veterans suffering from spina bifida, and other birth defects, but these benefits are granted to the children suffering the disability, not to the veterans.  38 U.S.C.A. §§ 1805, 1815; 38 C.F.R. § 3.814.  Additionally, the Veteran did not serve in the Republic of Vietnam.  

The Board is highly sympathetic to the Veteran's situation.  Unfortunately, VA regulations do not contain provisions authorizing benefits paid to veterans for exposure to chemicals resulting in stillbirths and birth defects suffered by members of veterans' families.  Therefore, the Board is without authority to grant benefits to a claimant that has no basis under statutory law.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further notes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Therefore, as a matter of law, the claim of entitlement to service connection for family health issues and multiple birth defects must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law).


ORDER

Service connection for family health issues and multiple birth defects is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for several disorders, which he relates to exposure to environmental hazards in the Persian Gulf, such as smoke and fumes from tent heaters, passive cigarette smoke from others, diesel and/or other petrochemical fumes; burning trash and feces; skin exposure to diesel or other petrochemical fuels, exposure to microwaves, and personal pesticide use.  See, e.g., VA treatment record (October 3, 2008).  Additionally, recently declassified personnel records show that the Veteran was in proximity to SCUD missile attacks and directed to ingest pyridostigmine bromide (PB) to protect against nerve agents.  See, e.g., Personnel records, Daily Log.

The Veteran reports respiratory, kidney, skin, scrotal, and photosensitivity problems since service.  See, e.g., Claim (March 17, 2009). He also reports that left-sided pain, cysts, shingles, and post hepatic neuralgia began shortly after separation from service.  Id.

Post-service treatment records show a number of current diagnoses, to include shingles, asthma, sinusitis, chronic upper respiratory infections, bronchitis, post-herpetic neuropathy, chronic back pain radiating into the left groin, scrotal pain of uncertain etiology, nonspecific low attenuation of the left kidney, chronic fatigue syndrome, sleep disturbance, cysts.  See, e.g., VA treatment records (July 30, 2007; August 20, 2008; October 3, 2008; November 17, 2008; January 29, 2009).

The Veteran was afforded a Gulf War examination in October 2010.  At such time, the examiner diagnosed the Veteran's reported chronic respiratory infections and asthma as asthma with a history of bronchitis.  The examiner diagnosed the Veteran's reported cysts as left scrotal hydrocele and left synovial cyst at L4-L5.  The examiner diagnosed the Veteran's reported sensitivity to perfumes, hand soaps, laundry detergents, and air fresheners as allergic rhinitis and history of dermatitis.  The examiner also diagnosed history of shingles with post-herpetic neuralgia on left side of the scalp.  The examiner further noted the Veteran's complaints of left-sided pain, night sweats, and photosensitivity, but did not render diagnoses referable to such complaints.  The examiner also noted that all symptoms, abnormal physical findings, and abnormal laboratory test results had not been determined to be part of a known clinical diagnosis.  The examiner further noted that all necessary medical opinions and required specialist examinations and laboratory test results had not been obtained.

In May 2011, the examiner opined that the Veteran's current asthma condition is less likely than not related to the bronchitis he had in service, but is related to allergies and hay fever that existed prior to service.  The examiner explained that the Veteran's current asthma is a progression of the hay fever and pollen allergies noted upon entrance into service.  See also Report of Medical History, Enlistment (February 20, 1987) (showing that the examiner diagnosed hay fever and pollen allergies but "no asthma").

Initially, the Board finds that reexamination is needed as the October 2010 VA examiner failed to provide an opinion as to the etiology of the Veteran's diagnosed disorders and failed to opine as to whether those complaints that have not been attributed to known clinical diagnoses represent undiagnosed illnesses or other qualifying chronic disabilities.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that an examiner must provide an etiological opinion or explain why such an opinion cannot be provided).

Additionally, the May 2011 VA examiner's opinion regarding the etiology of the Veteran's current respiratory disorder is inadequate to the extent that the examiner failed to address whether the Veteran's pre-service hay fever, which he explained is synonymous with rhinitis, was not aggravated during service.  Moreover, the examiner failed to address whether Veteran's exposure to environmental hazards impacted the pre-service hay fever's progression into rhinitis.  Finally, reexamination is needed to address whether any of the claimed disorders are part and parcel of, or are secondary to the Veteran's service-connected disabilities of panic disorder with anxiety, chronic fatigue syndrome, an/or diverticulitis, especially in light of the article obtained from the American Journal of Epidemiology addressing multiple chemical sensitivity and chronic fatigue syndrome in Gulf War veterans.

Further, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his service connection claims.  Such should be accomplished on remand.

The Board also finds that a remand is necessary in order to obtain outstanding records related to the Veteran's claim for state disability benefits.  In this regard, in June 2012, he notified VA that the California State Teachers Retirement System approved his application for disability benefits.  The basis of this award is not clear from the current record, but may be relevant to the claims on appeal.  Accordingly, on remand, the Veteran's complete records from the California State Teachers Retirement System, including all administrative decision(s) on his application for disability benefits and all underlying medical records, should be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (pertaining to the Social Security Administration disability benefit records).

Further, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from May 2012 to present, should be obtained.  Finally, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received after the issuance of the March 2013 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims for service connection as secondary to his service-connected disabilities.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from May 2012 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  With any assistance deemed necessary from the Veteran, obtain complete disability benefit records from the California State Teachers Retirement System, namely all administrative decision(s) on his application for benefits and all underlying medical records which are in organization's possession.  All efforts to obtain such records should be documented. 

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA Gulf War examination in order to determine the current nature and etiology of his claimed left-sided pain (to include neuropathy), skin disorders, post herpetic neuralgia, shingles, a cyst disorder, respiratory disorder, photosensitivity, excessive night sweats, and kidney disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should note and detail all reported symptoms referable to left-sided pain (to include neuropathy), skin disorders, post herpetic neuralgia, shingles, a cyst disorder, respiratory disorder, photosensitivity, excessive night sweats, and kidney disorder.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all reported symptoms.

(B)  The examiner should specifically state whether the Veteran's symptoms are attributable to a known clinical diagnosis, to include as part and parcel of his service-connected panic disorder with anxiety, chronic fatigue syndrome, and/or diverticulitis.

(C)  If any symptoms are not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's claimed disorders and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E)  For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include the exposure to environmental or chemical hazards during the Persian Gulf War and/or ingestion of pyridostigmine bromide (PB).

(F)  For each diagnosed disorder, the examiner should also render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such is caused or aggravated by the Veteran's service-connected panic disorder with anxiety, chronic fatigue syndrome, and/or diverticulitis.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(G)  For each currently diagnosed respiratory disorder, the examiner should specifically address whether the Veteran's pre-service hay fever and pollen allergies underwent an increase in severity during service, to include as a result of exposure to environmental or chemical hazards during the Persian Gulf War and/or ingestion of pyridostigmine bromide (PB), that resulted in such disorder.  If so, the examiner should offer an opinion as to whether such increase in severity is clearly and unmistakably due to the natural progression of hay fever and pollen allergies.  

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically address the significance of the article obtained from the American Journal of Epidemiology regarding multiple chemical sensitivity and chronic fatigue syndrome in Gulf War veterans.

A rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence associated with the record since the issuance of the March 2013 statement of the case.  If the claims remain denied, the Veteran and his representative  should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


